Citation Nr: 0904712	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  06-15 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUES

1.  Entitlement to service connection for claimed chest pain.  

2.  Entitlement to service connection for a claimed back 
condition.  

3.  Whether new and material evidence has been received to 
reopen the claim of service connection for hypertension.  

4.  Whether new and material evidence has been received to 
reopen the claim of service connection for a right knee 
disorder.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The veteran served on active duty from June to November 1982, 
and again from February 2003 to April 2004.  The veteran has 
also had service with the National Guard. 

This case come before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by the RO that, 
in pertinent part, denied the veteran's claims.  The veteran 
filed a timely appeal of these determinations to the Board.  

The issues of service connection for chest pain and back 
condition and the now reopened claim of service connection 
for hypertension, and a right knee disorder are addressed in 
the REMAND portion of this document and are being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  



FINDINGS OF FACT

1.  In a November 1998 rating decision, the RO denied the 
veteran's claims or service connection for hypertension and a 
right knee disorder; in the same month, the veteran was 
notified of this decision and of his appellate rights, but 
did not appeal this determination and the decision became 
final.  

2.  The evidence added to the record since the November 1998 
rating decision is not cumulative or redundant, and when 
considered with previous evidence of record, relates to an 
unestablished fact and raises a reasonable possibility of 
substantiating the claims.  



CONCLUSION OF LAW

Subsequent to the final November 1998 RO decision, new and 
material evidence has been received to reopen the claim of 
service connection for hypertension and a right knee 
disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of VCAA, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

The Board has considered this legislation.  However, to the 
extent that the action taken hereinbelow is favorable to the 
veteran, further discussion of VCAA is not required at this 
point.  




II.  New and Material Evidence.

Generally, a claim that has been denied in a Board decision 
or an unappealed RO decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 511(a), 7103(c), 7104(a), 
7105(c); 38 C.F.R. §§ 20.1100; see also Hayslip v. Principi, 
364 F.3d 1321 (Fed. Cir. 2004).  

An exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

In this case, the evidence submitted after November 1998 
consists of private and VA medical treatment records, a VA 
examination, and statements submitted by the veteran and his 
representative in support of the claims.  

Of particular significance is the July 2006 VA examination 
report diagnosing the veteran with essential hypertension and 
a right knee disability, to include mild right knee 
osteoarthritis.  

The Board also notes that since February 1998 the veteran has 
been diagnosed with post-traumatic stress disorder and a left 
knee disability.  The veteran contends, among other things, 
that his right knee disability and hypertension have been 
aggravated by his active service in 2003 and 2004, to include 
his service-connected PTSD and left knee disability.  

The July 2006 examiner did not offer and opinion regarding 
whether the veteran's hypertension and right knee disability 
were aggravated by his second period of active service or a 
service-connected disability.  

The Board finds that this new evidence, when considered by 
itself or in conjunction with the evidence previously of 
record, relates to unestablished facts necessary to 
substantiate the veteran's claims.  

The Board also finds that this evidence is neither cumulative 
nor redundant of the evidence of record at the time of the 
November 1998 RO decision and, when considered with previous 
evidence of record, relates to unestablished facts necessary 
to substantiate the veteran's claims and raises a reasonable 
possibility of substantiating the claims.  

Having determined that new and material evidence has been 
added to the record, the veteran's application to reopen the 
claim of service connection for hypertension and a right knee 
condition is granted.  


ORDER

As new and material evidence has been presented to reopen the 
claim of service connection for hypertension, the appeal to 
this extent is allowed, subject to further action as 
discussed hereinbelow.  

As new and material evidence has been presented to reopen the 
claim of service connection for a right knee condition, the 
appeal to this extent is allowed, subject to further action 
as discussed hereinbelow.  


REMAND

For the reasons set forth below, the veteran's claims of 
entitlement to service connection for chest pain, a back 
condition, hypertension, and a right knee disability must be 
remanded for additional development and adjudication.  

Here, the Board notes that the veteran had surgery to his 
right knee in July 1983, within one year of his first period 
of active duty.  He was diagnosed with a medial meniscus 
tear.  The veteran reports that he injured his right knee on 
the obstacle course in 1982.  The veteran's service records, 
however, do not indicate any complaints of or treatment for a 
right knee condition in his first period of active duty.  

During his second period of active service, the veteran 
dislocated his left knee and also had complaints of right 
knee pain, as noted in his service records.  The veteran 
contends that his preexisting right knee condition was 
aggravated by his active service in 2003 and 2004 or is the 
result of his recently service-connected left knee 
disability.  

The veteran also contends that his preexisting hypertension 
was aggravated by his active service in 2003 and 2004 or was 
aggravated by his service-connected PTSD.  Here, the Board 
notes that the veteran was not indicated to have hypertension 
during his first period of active service or within one year 
of that service.  The first indications of hypertension in 
the veteran's claims file date to approximately 1992, where 
the condition was noted by his private physician. 

With respect to the veteran's back claim, the veteran states 
that he strained his back driving trucks in Kuwait during his 
second period of active service.  In support of his claim, he 
submitted buddy statements indicating that he used pillows 
and support for his back while driving and that he had pain 
in his back during service.   

The veteran was afforded a VA examination in July 2006.  The 
examiner diagnosed the veteran with costochondritis, non 
cardiac in nature, in connection with the veteran's 
complaints of chest pain.  He was also diagnosed with low 
back strain, mild right knee osteoarthritis, and essential 
hypertension.  The examiner, however, was not requested to 
and did not offer an opinion regarding whether the veteran's 
diagnosed disabilities were the result of his active service 
or a service-connected disability.

Based on the foregoing, the Board concludes that this matter 
should be remanded and that, upon remand, the RO should 
arrange for the veteran's claims folder to be reviewed by the 
examiner who prepared the July 2006 examination report (or a 
suitable substitute if this examiner is unavailable), for the 
purpose of preparing an addendum that addresses whether the 
veteran's diagnosed conditions had their onset in a period of 
active service or within one year of service, or whether the 
veteran's conditions were caused or aggravated by a service-
connected disability and if so, the level of incremental 
increase due to the service-connected disability.  Pursuant 
to VCAA, such an examination is necessary to adjudicate this 
claims.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c)(4).  

Prior to affording the examination, the RO should contact the 
veteran and associate with the veteran's claims file any 
outstanding medical records relevant to the veteran's claim 
that may be identified by the veteran.  In this respect, the 
Board notes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

In view of the above, this remaining matter is REMANDED to 
the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify all VA and non-VA health care 
providers, not already associated with 
the claims file, that have treated him 
since service for his claimed 
disabilities.  The veteran should also be 
invited to submit any additional evidence 
in his possession that may be relevant to 
his claims.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.  

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran's claims folder to be 
reviewed by the examiner who prepared the 
July 2006 VA examination report (or a 
suitable substitute if such examiner is 
unavailable), for the purpose of 
preparing an addendum that addresses 
whether the veteran's diagnosed 
costochondritis, low back strain, mild 
right knee osteoarthritis, and essential 
hypertension, had their onset in either 
the veteran's first or second period of 
active service, within a year of a period 
of active service, or were caused or 
aggravated by a service-connected 
disability.  All necessary special 
studies or tests should be accomplished.  

It is imperative that the examiner who is 
designated to examine the veteran reviews 
the evidence in the claims folder, 
including a complete copy of this REMAND, 
and acknowledges such review in the 
examination report.  

The report of examination should contain 
a detailed account of all manifestations 
of any of the claimed disabilities found 
to be present, and the examiner must 
specify the diagnoses.  In addition, the 
examiner should specifically offer an 
opinion as to whether:

(a).  Does the veteran have 
hypertension, a right knee disability, 
a back condition, and a disability 
marked by chest pain?  If so, state 
the diagnosis or diagnoses.  

(b).  If the examiner finds that the 
veteran has such disabilities, did 
such disorders have their onset during 
either of the veteran's periods of 
active service from June 1982 to 
November 1982, or from February 2003 
to April 2004, or was such disability 
caused by any incident that occurred 
during such active service?  

(c).  Did the veteran's right knee 
disability and hypertension exist 
prior to the veteran's second period 
of active duty?  If so, state (if 
possible) the approximate date of 
onset of such disorder.  

(d)  If the veteran's right knee 
disability and hypertension preexisted 
the veteran's second period of active 
duty, did such disorder increase in 
disability during such period of 
active duty?  In answering this 
question, the examiner is asked to 
specify whether the veteran sustained 
temporary or intermittent symptoms 
resulting from service; or whether 
there was a permanent worsening of the 
underlying pathology due to service, 
resulting in any current disability.  

(e).  If the veteran's right knee 
disability and hypertension increased 
in disability during the second period 
of active service, was that increase 
due to the natural progression of the 
disease?

(f)  Is it at least as likely as not 
(50 percent probability or more) that 
any disease or injury of service 
origin, to include the service-
connected left knee disability, caused 
or aggravated the veteran's right knee 
disability?   Is it at least as likely 
as not (50 percent probability or 
more) that any disease or injury of 
service origin, to include PTSD, 
caused or aggravated the veteran's 
costochondritis or chest pain?  If a 
nonservice-connected disability is 
found to have been aggravated by a 
service-connected disability, the 
examiner should state an opinion, if 
possible, regarding the level of 
incremental increase in the veteran's 
coronary artery disease aggravated by 
the service-connected condition(s).  

In offering these opinions, the examiner 
should comment on the veteran's service 
medical records, post-service treatment 
records, buddy statements submitted by 
the veteran, and the veteran's statements 
contained in the claims file.  

The examiner should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  A complete rationale 
should be given for all opinions and 
should be based on examination findings, 
historical records, and medical 
principles.  

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed necessary, the RO 
should readjudicate the issues on appeal, 
in light of all pertinent evidence and 
legal authority.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO should furnish to 
the veteran and his representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


